W. Allen, J.
We think that the ruling and instructions were correct. The provision of the statute relates to the use and management of licensed premises, and its express intent is to secure an unobstructed view of their interior at all times by persons outside. It is addressed to the licensee only; no other person can violate it. It forbids him to do, or to permit to be done, the prohibited act, and, by fair intendment, includes acts done in the use of the premises in carrying on the business licensed, whether they are done by the licensee in person, or by his agent left by him in charge and management of the business. Commonwealth v. Emmons, 98 Mass. 6. Commonwealth v. Uhrig, 138 Mass. 492. Rex v. Medley, 6 Car. & P. 292. Rex v. Dixon, 3 M. & S. 11.

Exceptions overruled.